ITEMID: 001-87090
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: LENKAUSKIENE v. LITHUANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Antonella Mularoni;Françoise Tulkens;Ineta Ziemele;Ireneu Cabral Barreto;Vladimiro Zagrebelsky
TEXT: The applicant, Jūratė Lenkauskienė, is a Lithuanian national, who was born in 1957 and lives in Kaunas. She ran a business supplying brokerage services.
The applicant was represented before the Court by Mr G. Zavtrakovas, a lawyer practising in Kaunas. The Lithuanian Government (“the Government”) were represented by their Agent, Ms Elvyra Baltutytė.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 29 December 2000 the Kaunas City District Court convicted the applicant of conspiracy in forging an important official document (Articles 18 § 6 and 207 § 2 of the Criminal Code as then in force). The court found inter alia that the applicant had agreed with SK, a police officer acting under cover pursuant to a “criminal conduct simulation model”, in accordance with the Operational Activities Act 1997, to falsify a number of stamps on SK’s passport for a fee of 1,200 Lithuanian litas (“LTL”; about 350 euros [“EUR”]). The simulation model, authorised by the Deputy Prosecutor General on the basis of information obtained by the police, had mentioned that the applicant was engaged in forging passports and visas and organising travel to the United States of America, for specific fees. It therefore authorised SK, over a period of a year, to obtain such forged documents from the applicant and her accomplices.
The District Court held that the applicant had conspired with other people, the co-defendants RB and GD, in this matter. The court examined the simulation model and its application in detail and questioned SK, who had also been questioned by defence counsel. Moreover, the court had taken testimony from the applicant and her co-defendants and admitted the secretly recorded conversations between SK, RB and the applicant, the legality of which had not been challenged by her. The applicant was sentenced to eighteen months’ imprisonment and fines in a total of LTL 2,500 (about EUR 724).
On 3 April 2001 the Kaunas Regional Court rejected the applicant’s appeal, holding inter alia that the lower court had objectively and thoroughly assessed the case, and that there was no proof that she had been incited to commit the offence.
On 8 May 2001 the applicant submitted a cassation appeal, claiming inter alia that she had not committed a crime but had been provoked by SK. She asserted that SK had taken the initiative in telephoning her 15 times over a few weeks in early 1999 and exerting psychological pressure. As a result, the applicant had met him twice, but there was nothing in their conversations (secretly recorded by SK) to prove her criminal involvement. Newspaper articles, however, alleged that she was part of a group of people who forged visas, and had sentenced her before the trial was over.
On 26 June 2001 the Supreme Court declared the cassation appeal by the applicant inadmissible in a decision which included the following passage:
“Only the factual circumstances established by the courts from the evidence are contested in the cassation appeal. It must be noted that the applicant, while alleging that she did not commit the crime she was sentenced for, does not request that the case be discontinued, but that it be returned for examination to the court of first instance, alleging that the pre-trial investigation was not thorough. Her allegation is merely a declaration as the appeal does not elaborate what specific circumstances were not examined by the court. The cassation appeal in essence is repeating the appeal claim, where it was also stated that the conclusions in the judgment did not correspond to the factual circumstances in the case. The submissions presented in this claim were examined in detail by the court of appellate instance and a reasoned decision was adopted.”
On 27 June 2001 the applicant submitted a further cassation appeal on the same grounds. On 16 October 2001 that appeal was again declared inadmissible by the Supreme Court on the same basis as before. In both cassation appeals the Supreme Court had heard the prosecution and defence before reaching its decision.
It appears that at some point the applicant’s prison sentence was amnestied, although she did pay the fines.
The relevant domestic law and practice, as well as the relevant international law, concerning police undercover activities and criminal conduct simulation models, have been summarised in the judgment of 5 February 2008 in the case of Ramanauskas v. Lithuania ([GC] no. 74420/01, §§ 31-37). Of particular note in that judgment is the description of the prosecuting authorities’ power to authorise criminal conduct simulation models, following an application by the police under the Operational Activities Act 1997 (ibid. § 32). The scope of this power has been developed by the case-law of the national courts, especially a Constitutional Court decision of 8 May 2002, in order to prohibit provocation or incitement by the police to commit an offence (ibid § 34).
The relevant provisions of the Code of Criminal Procedure (Baudžiamojo proceso kodeksas) read as follows:
“The judgment or decision in force can be appealed against and examined at the cassation instance, if:
the criminal law has been applied wrongly (Article 386 of the Code);
there has been a substantive breach of procedural law (Article 382 of the Code);
there has been a substantive breach of procedural law in the appellate instance: the appeal was not examined; the instructions given in the decision by the cassation court were not followed, or there have been other breaches of law which the cassation court could recognise materially.”
“The substantive breaches of the criminal procedural law are such violations of the requirements of the Code [of Criminal Procedure] which have impugned or restricted the rights of the parties to the case, or have in any other manner precluded the court from examining the case thoroughly, and have interfered with the adoption of a legitimate and well-founded decision.
The judgment shall be annulled if:
the right of the convicted person to have a lawyer has been violated;
the right to use the language that he understands or the right to have an interpreter has been violated;
the accused person was not informed of the accusation against him;
after the pre-trial investigation had been concluded, the accused has not been acquainted with the case, except if the accused has not been acquainted with all the material of the case due to circumstances foreseen in Articles 226 § 6 and 228 § 3;
the accused has not been handed over to the court;
the case has been examined by a court which has not had the relevant competence;
the case has been examined without the accused being present when [his presence] is mandatory according to the law;
the case has been examined by a court with an unlawful composition;
the parties ... have not been afforded a right to state their case;
the defendant has not been afforded the right to have the last word;
when adopting the judgment, the secrecy of the deliberations has been breached;
there was no protocol of the court hearing.”
“The persons listed in article 425 of this code have a right to be acquainted with the cassation appeal and the other materials in the case before the court.
The court of cassation examines the cases at a public hearing, except the cases foreseen in Article 16 of this Code.
On the appointed date, the President of the Panel opens the court hearing and announces which case, whose cassation appeal and against which court decision or judgment, will be examined. Further, the President verifies who appears at the hearing and if the persons named in Article 425 of this Code were informed about the hearing date. The President then announces the composition of the court and asks the persons present if there are any requests for the removal of any judges. Such requests are determined pursuant to the procedure set out in Articles 29-32 of this Code.
At the start of the hearing in a case, a judge on the Panel can point out that the cassation appeal does not raise any grounds for cassation, as set out in Article 418(1) of this Code, and thus the cassation appeal should be left unexamined. The President of the Panel then asks the opinion of the persons present at the hearing. Thereafter, the court leaves the room to deliberate, whereupon [the court] can decide to adopt the decision to leave the appeal unexamined and to discontinue the judicial process. Such a decision is announced to the persons present at the hearing.
If at the start of the hearing there were no grounds to leave the appeal unexamined, or if during the deliberations [the court] decided to continue with the hearing, the cassation appeal is then examined in essence.
The President of the Panel asks the persons present if there are any requests. The court adopts a decision regarding those requests.
One of the judges announces the essence of the case and the content of the judgment or decision and of the cassation appeal.
After this announcement by a judge, the public prosecutor, counsel and the persons convicted or acquitted, their legal representatives, the victim and his representatives have a right to make oral submissions. First to speak is the appellant. After the explanations of the parties to the case, the court gives the floor to the convicted or acquitted person, their counsel or legal representatives.
Having examined the case, the court leaves the room to deliberate. After adopting its decision, the court returns to the hearing room and the President of the Panel or another judge announces the resolution reached and explains the reasons. The reasoned decision is written up and signed by all members of the Panel not later than 7 days after the adoption of the decision.
If, after the case had been examined by the cassation court, the convicted person has to be released from detention, the decision shall be written and signed on the same day.
The protocol shall be written at the court hearing.”
